DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Jarrett (US 20150098813) which discloses  a variable vane stabilizer comprising: a first nearest neighbor attachment (interpreted as either 36, or tab 42, or recess 66) configured to connect to a first adjacent variable vane stabilizer; a second nearest neighbor attachment (interpreted as either 36, or tab 42, or recess 66) configured to connect to a second adjacent variable vane stabilizer (Figure 3, vane stabilizers connecting to nearest neighbor stabilizers which are adjacent in circumferential direction); a circumferential extension (either 38 or 36, depending on interpretation of respective first/second nearest neighbor attachments; note, this means that “36” is not interpreted as the circumferential extension in context of “36” being interpreted as the first/second nearest neighbor attachment; current claim limitations broad suggest multiple readings)  disposed between the first nearest neighbor attachment and the second nearest neighbor attachment and spacing apart the first nearest neighbor attachment and the second nearest neighbor attachment, the second nearest neighbor attachment comprising a fastener channel (channel defined as either 66 or the hole that the rivet 42 fits in (not shown, but implicit in rivet structure)) extending through a distal end of the circumferential extension member and configured to receive a fastener (Figures 3-7); and a vane stem interface configured to attach the variable vane stabilizer to a vane (see Figure 7, interface at 58, 60, 62) wherein an angle of attack of the vane is fixed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN D SEABE/Primary Examiner, Art Unit 3745